DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-19, 21-24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al. (US 2003/0031089). Regarding claim 1, Schwartz discloses an apparatus comprising a sample holder (106) capable of receiving a sample vessel (such as 104); and a bar element (116), which extends along a longitudinal axis and which is connected to the sample holder, the bar element comprising a coupling portion (142 and/or 122) for detachably coupling the bar element to an operating unit (such as 114), a fastening portion (148 and/or 150) for fasting the sample holder to the bar element and for positioning the sample holder along the longitudinal axis in a defined fashion, and a magnetic stirring portion (152), wherein the bar element is embodied in such a way that a magnetic field that rotates relative to the sample holder about the longitudinal axis can be produced by means of the magnetic stirring portion. Regarding claim 5, the magnetic portion is formed of a magnet (154). Regarding claim 6, the fastening portion is embodied in such a way that the bar element is mounted to be rotatable relative to the sample holder about the longitudinal axis (see Figs. 5 and 6). Regarding claim 7, the fastening portion is formed by a stepped portion of the bar element, wherein the sample holder . 
Claims 1-3, 5, 6, 8-11, 16-19, 24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoknecht (US 622,545). Regarding claim 1, Schoknecht discloses an apparatus comprising a sample holder (1) capable of receiving a sample vessel (such as 11); and a bar element (2,3,4,5,9,10 or a subcomponent thereof), which extends along a longitudinal axis and which is connected to the sample holder, the bar element comprising a coupling portion (5) for detachably coupling the bar element to an operating unit (such as 6), a fastening portion (2, 3 and/or 4) for fasting  by means of the magnetic stirring portion. Regarding claim 2, the sample holder is connected to the bar element in a coaxial fashion (see Figs I-III). Regarding claim 3, the sample holder has a point-symmetric or cyclically symmetric embodiment as seen in the direction of the longitudinal axis (see Figs.
I-III). Regarding claim 5, the magnetic portion is formed of a magnet (10). Regarding claim 6, the fastening portion is embodied in such a way that the bar element is mounted to be rotatable relative to the sample holder about the longitudinal axis (see Fig. III). Regarding claim 8, the bar element has a mechanical stirring portion (9). Regarding claim 9, the magnetic stirring portion extends at least partly radially within the sample holder (see Fig. III). Regarding claim 10, the sample holder is rotationally fixed (see Fig. I). Regarding claim 11, a blocking part is disclosed (see Fig. I). Regarding claim 16, sample vessel (11) and stirring element (13) are disclosed. Regarding claim 17, the coupling portion (5) has a coupling partner (see Fig. III). Claim 18, the coupling portion, fastening portion and magnetic stirring portion are arranged in the sequence along the longitudinal axis and have an integral configuration with one another (see Fig. III). Regarding claim 19, Schoknecht discloses a system comprising an operating unit (6,7) and the apparatus discussed about with regard to claim 1, wherein the apparatus is detachably coupled to the operating unit via the coupling portion (see Fig. II). Regarding claim 24, control unit (8) for controlling the operating unit is disclosed.  Regarding claim 29, the sample holder rest along the longitudinal axis on the fastening portion (see Fig. III).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2003/0031089). The apparatus of Schwartz was discussed above. Schwarz discloses plural bars elements, include one that runs approximate along the center of the holder, making the holder approximately coaxial and approximately cyclically symmetric as seen in the longitudinal axis, but it is not coaxial or symmetric to a mathematical exact degree. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) concerning the obviousness of selecting a shape.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US 2003/0031089). The apparatus of Schwartz was discussed above. While Fig. 5 suggests that the sample holder is detachably connected to the bar element, it is not expressly stated that it is detachable. It would have been obvious to one of ordinary skill in the art to have made the holder detachable to facilitate assembly, repair or cleaning. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US 2003/0031089). The system of Schwartz was discussed above. While claim 20 is very unclear, and recites many optional elements, as best understood a thermal sensor is required. Schwartz does not disclosed a . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schoknecht (US 622,545). The apparatus of Schoknecht was discussed above. It is not disclosed that the holder is detachable from the bar element. It would have been obvious to one of ordinary skill in the art to have made the holder detachable to facilitate assembly, repair or cleaning. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Response to Arguments
The claims as currently amended are not rejected under section 112. 
Applicant’s remarks that claim 19 requires the “operating unit”, while claims 1 and 17 do not, is acknowledged.  
Contrary to applicant’s remarks concerning what the fastening portion is “for” during an intended operation, it is seen in Fig. 5 of Schwarz and Fig. III of  Schoknecht that the bar element is fastened to the holder.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774